Order entered May 16, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01458-CV

URBAN LEAGUE OF GREATER DALLAS AND NORTH CENTRAL TEXAS, Appellant

                                             V.

                LARRY SHAWN D/B/A FIX MY PHONE BILL, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-06156

                                         ORDER
       Before the Court is appellant’s May 12, 2016 Expedited Motion to Reverse April 12,

2016 Order Upholding Order of Dismissal for Want of Jurisdiction in which appellant requests

that we revisit our order denying reconsideration of the dismissal of this appeal for want of

jurisdiction. We DENY the motion.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE